DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 4/1/2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 and 4/12/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 10972770. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 10972770 contain every element of claims of the instant application. Application claims 1-11 are anticipated by the patent claims 1, 3 and 5.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 17220618
US patent 10972770


1. A method comprising:

identifying, by a server, a first one or more types of encryption and a strength of each of the first one or more types of encryption the server can use to communicate with a client for a first time instance;



receiving, by the server, a second one or more types of encryption and the strength of each of the second one or more types of encryption that the client can use to communicate with the server;

identifying, by the server, the type of encryption and the strength of the type of encryption common to both the server and the client to use for encryption of communications for the first time instance; and

selecting, by the server for a second time instance, another type of encryption and another strength of the type of encryption common to both the server and client to use to upgrade a level of encryption for communications between the server and the client for the second time instance.

Similar rationale for claim 8.
1. A method of encryption, the method comprising:
determining, by a server according to resources available to the server, a first set of one or more levels of data encryption that the server is capable of handling on data to be communicated with a client for a first time instance, wherein a level of data encryption comprises a type of encryption and a strength of the type of data encryption;
receiving, by the server from the client, a second set of one or more levels of data encryption that the client is capable of handling on the data according to resources available to the client for the first time instance;
selecting, by the server, a first level of data encryption for the first time instance that is in both the determined first set of one or more levels of data encryption and the received second set of one or more levels of data encryption, with which the server and the client agree to proceed; and
identifying, by the server in communication with the client following an interval, an updated level of data encryption for a second time instance, that is in both another first set of one or more levels of data encryption for the second time instance and another second set of one or more levels of data encryption for the second time instance, with which the server and the client agree to proceed.
2. The method of claim 1, further comprising using, by the server, the another type of encryption and the another strength of the type of encryption for communications between the server and the client to upgrade the level of encryption.

Similar rationale for claim 9.
1.
identifying, by the server in communication with the client following an interval, an updated level of data encryption for a second time instance, that is in both another first set of one or more levels of data encryption for the second time instance and another second set of one or more levels of data encryption for the second time instance, with which the server and the client agree to proceed.
3. The method of claim 1, further comprising determining, by the server based at least on resources available to the server, the first one or more types of encryption and the strength of each of the first one or more types of encryption.

Similar rationale for claim 10.
1.
determining, by a server according to resources available to the server, a first set of one or more levels of data encryption that the server is capable of handling on data to be communicated with a client for a first time instance, wherein a level of data encryption comprises a type of encryption and a strength of the type of data encryption;
4. The method of claim 3, wherein the resources available to the server comprises at least one of: network bandwidth, processor capacity, computational capacity, memory, battery level or battery consumption rate.

Similar rationale for claim 11.
3. The method of claim 1, wherein the resources available to the server comprises at least one of: network bandwidth, processor or computational capacity, memory, or battery level or consumption rate.
5. The method of claim 1, further comprising selecting, by the server, the another type of encryption and the another strength of the type of encryption while in communication with the client.
1.
identifying, by the server in communication with the client following an interval, an updated level of data encryption for a second time instance, that is in both another first set of one or more levels of data encryption for the second time instance and another second set of one or more levels of data encryption for the second time instance, with which the server and the client agree to proceed.
6. The method of claim 1, further comprising selecting, by the server, the another type of encryption and the another strength of the type of encryption as being above a predetermined level of encryption.
5. The method of claim 1, further comprising identifying the level of data encryption with which the server and the client agree to proceed, as being above a predefined minimum level of encryption.
7. The method of claim 1, further comprising receiving, by the server, the second one or more types of encryption and the strength of each of the second one or more types of encryption based at least on resources available to the client.
1.
receiving, by the server from the client, a second set of one or more levels of data encryption that the client is capable of handling on the data according to resources available to the client for the first time instance;


Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites “select, for a second time instance, another type of encryption and another strength of the type of encryption common to both the device and second device to use to upgrade a level of encryption…” Here “second device” should be “the second device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 13, 15, 17-20 recite the limitation "wherein the one or more processors are further configured to…" There is insufficient antecedent basis for this limitation “the one or more processors” in the claims.
Claim 16 recites “wherein the second one or more types of encryption and the strength of each of the first one or more types of encryption are based at least on resources available to the second client”, which needs correction.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 12 recites “A system comprising: a server in communication with a plurality of clients, wherein the server is configured to: …”, which can be considered software per se. Specification [0039] discloses “as clients 102, servers 106 and/or appliances 200 and 205 may be implemented by any computing or processing environment and with any type of machine or set of machines that may have suitable hardware and/or software capable of operating as described herein.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20100005483 A1) in view of Fetkovich (US 7151832 B1).

Regarding claim 1, Rao teaches a method comprising: 
identifying, by a server, a first one or more types of encryption and a strength of each of the first one or more types of encryption the server can use to communicate with a client for a first time instance; ([0056-0058] Transmitting a secure media stream 326 from a placeshifting device 108 (analogous to claim limitation “server”) to a remote device 112 (analogous to claim limitation “client”). A session key and/or other parameters for a particular placeshifting session may be negotiated with remote device 112 (step 404). The level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112, and/or the bandwidth of the intervening communications network 102.) Here Rao discloses in ¶48&59 that ‘Conventional keys of any length (e.g., 64 or 128 bits) associated with advanced encryption standard (AES) or data encryption standard (DES) algorithms, could be used in various embodiments’ as well as ‘from no encryption, to partial encryption, to encryption of the entire stream; “high” level of encryption could encrypt every outgoing frame of media stream, “medium” level could encrypt a lesser amount’ as examples of encryption type and strength.
receiving, by the server, a second one or more types of encryption and the strength of each of the second one or more types of encryption that the client can use to communicate with the server; ([0058] the level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112.)
identifying, by the server, the type of encryption and the strength of the type of encryption common to both the server and the client to use for encryption of communications for the first time instance; and ([0059] cryptography may be applied in any number of “levels”, ranging from no encryption, to partial encryption, to encryption of the entire stream depending upon the various factors. As one example, a “high” level of encryption could encrypt every outgoing frame of media stream 326, whereas a “medium” level could encrypt a lesser amount.) and 
selecting, by the server, another type of encryption and another strength of the type of encryption common to both the server and client to use to upgrade a level of encryption for communications between the server and the client. ([0061] various transcoding, encryption and/or transmission parameters of stream 326 may be adjusted during operation as desired (step 416). If the bandwidth of the connection 102 should degrade, for example, or the processing capabilities of remote device 112 become overloaded, it may be desirable to reduce the quality of the media stream and/or to reduce the amount of encryption applied in step 410. Any of the various parameters used in transcoding and/or encrypting media stream 326 may be adjusted upwardly or downwardly as appropriate to compensate for changing conditions (step 418). [0048] Keys may be updated on a periodic or aperiodic basis.)

Rao teaches identifying an updated level of data encryption as well as encryption key being updated on a periodic basis, but does not explicitly teach selecting, by the server for a second time instance, another type of encryption and another strength of the type of encryption common to both the server and client to use to upgrade a level of encryption for communications between the server and the client for the second time instance. This aspect of the claim is identified as a difference.
However, Fetkovich in an analogous art explicitly teaches selecting, by the server for a second time instance, another type of encryption and another strength of the type of encryption common to both the server and client to use to upgrade a level of encryption for communications between the server and the client for the second time instance. ([Col. 3 Line 63-65, Col. 4 Line 21-25, Col. 6 Line 21-24] At certain data intervals, the encryption scheme is changed, or more particularly, an encryption parameter such as an encryption key is modified. Another scheme might be that sender and receiver change their encryption scheme, or update encryption keys, based upon timestamps passing certain prespecified thresholds, or upon passing certain thresholds as designated by an external clock to which both sender and receiver have access. Dynamically encrypting in accordance with the present invention can easily be extended to dynamically changing encryption parameters other than the encryption key.) Here Fetkovich discloses examples of updating encryption level following a predefined interval, which can be either a predefined data interval or a predefined time interval.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “encryption level based on sender/receiver resources” concept of Rao, and the “dynamic encryption” approach of Fetkovich, because the capability to adapt based on predefined interval provides a secure yet flexible way for data transmission (Fetkovich [Col. 4 Line 59-61]).

Regarding claim 2, Rao in view of Fetkovich teaches all the features with respect to claim 1, as outlined above. The combination further teaches using, by the server, the another type of encryption and the another strength of the type of encryption for communications between the server and the client to upgrade the level of encryption. ([Rao 0061] various transcoding, encryption and/or transmission parameters of stream 326 may be adjusted during operation as desired (step 416). If the bandwidth of the connection 102 should degrade, for example, or the processing capabilities of remote device 112 become overloaded, it may be desirable to reduce the quality of the media stream and/or to reduce the amount of encryption applied in step 410. Any of the various parameters used in transcoding and/or encrypting media stream 326 may be adjusted upwardly or downwardly as appropriate to compensate for changing conditions (step 418). [0048] Keys may be updated on a periodic or aperiodic basis.)

Regarding claim 3, Rao in view of Fetkovich teaches all the features with respect to claim 1, as outlined above. The combination further teaches determining, by the server based at least on resources available to the server, the first one or more types of encryption and the strength of each of the first one or more types of encryption. ([Rao 0058] The level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112, and/or the bandwidth of the intervening communications network 102 (analogous to claim limitation “resources available to the server”).)

Regarding claim 4, Rao in view of Fetkovich teaches all the features with respect to claim 3, as outlined above. The combination further teaches wherein the resources available to the server comprises at least one of: network bandwidth, processor capacity, computational capacity, memory, battery level or battery consumption rate. ([Rao 0058] The level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112, and/or the bandwidth of the intervening communications network 102.)

Regarding claim 5, Rao in view of Fetkovich teaches all the features with respect to claim 1, as outlined above. The combination further teaches selecting, by the server, the another type of encryption and the another strength of the type of encryption while in communication with the client. ([Rao 0061] various transcoding, encryption and/or transmission parameters of stream 326 may be adjusted during operation as desired (step 416). If the bandwidth of the connection 102 should degrade, for example, or the processing capabilities of remote device 112 become overloaded, it may be desirable to reduce the quality of the media stream and/or to reduce the amount of encryption applied in step 410. Any of the various parameters used in transcoding and/or encrypting media stream 326 may be adjusted upwardly or downwardly as appropriate to compensate for changing conditions (step 418). [0048] Keys may be updated on a periodic or aperiodic basis.)

Regarding claim 6, Rao in view of Fetkovich teaches all the features with respect to claim 1, as outlined above. The combination further teaches selecting, by the server, the another type of encryption and the another strength of the type of encryption as being above a predetermined level of encryption. ([Rao 0059] cryptography may be applied in any number of “levels”. As one example, a “high” level of encryption could encrypt every outgoing frame of media stream 326, whereas a “medium” level could encrypt a lesser amount. Additional levels could be added for any level of resolution desired.)

Regarding claim 7, Rao in view of Fetkovich teaches all the features with respect to claim 1, as outlined above. The combination further teaches receiving, by the server, the second one or more types of encryption and the strength of each of the second one or more types of encryption based at least on resources available to the client. ([Rao 0058] the level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112.)

Regarding claims 8-11, the scope of the claims are similar to that of claims 1-4, respectively.  Accordingly, the claims are rejected using a similar rationale.

Regarding claim 12, Rao in view of Fetkovich teaches a system comprising:
a server in communication with a plurality of clients, wherein the server is configured to: ([Rao 0019] placeshifting device 108, each of which may be able to stream media content to any number of different remote devices 112.) Reference Fetkovich also implies multiple receivers by reciting “transmissions” in [Col. 2 Line 3-4].
identify a plurality of types of encryption and a strength of each of the plurality of types of encryption that the server can use to communicate with the plurality of clients; ([Rao 0056-0058] Transmitting a secure media stream 326 from a placeshifting device 108 (analogous to claim limitation “server”) to a remote device 112 (analogous to claim limitation “client”). A session key and/or other parameters for a particular placeshifting session may be negotiated with remote device 112 (step 404). The level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112, and/or the bandwidth of the intervening communications network 102.) Here Rao discloses in ¶48&59 that ‘Conventional keys of any length (e.g., 64 or 128 bits) associated with advanced encryption standard (AES) or data encryption standard (DES) algorithms, could be used in various embodiments’ as well as ‘from no encryption, to partial encryption, to encryption of the entire stream; “high” level of encryption could encrypt every outgoing frame of media stream, “medium” level could encrypt a lesser amount’ as examples of encryption type and strength.
select for use in communication with a first client of the plurality of clients for at least a first instance one of the plurality of types of encryption and the strength of the one of the plurality of types of encryption of the server common to a first one or more types of encryption and a strength of each of the first one or more types of encryption of the first client; and ([Rao 0058] the level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112. [Rao 0059] cryptography may be applied in any number of “levels”, ranging from no encryption, to partial encryption, to encryption of the entire stream depending upon the various factors. As one example, a “high” level of encryption could encrypt every outgoing frame of media stream 326, whereas a “medium” level could encrypt a lesser amount.)
select for use in communication with a second client of the plurality of clients for at least a second instance one of the plurality of types of encryption and the strength of the one of the plurality of types of encryption of the server common to a second one or more types of encryption and a strength of each of the second one or more types of encryption of the second client. ([Rao 0058-0059]) In summary, Rao discloses that each placeshifting device 108 may be able to stream media content to any number of different remote devices 112. Indeed, it would be obvious to duplicate these remote devices and corresponding functionalities if it is desired; See MPEP 2144.04(VI)(B).

Regarding claim 13, Rao in view of Fetkovich teaches all the features with respect to claim 12, as outlined above. The combination further teaches wherein the one or more processors are further configured to receive the first one or more types of encryption and the strength of each of the first one or more types of encryption that the first client of the plurality of clients can use to communicate with the server. ([Rao 0058] the level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112.)

Regarding claim 14, Rao in view of Fetkovich teaches all the features with respect to claim 13, as outlined above. The combination further teaches wherein the first one or more types of encryption and the strength of each of the first one or more types of encryption are based at least on resources available to the first client. ([Rao 0058] the level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112.)

Regarding claims 15-16, the scope of the claims are similar to that of claims 13-14, respectively.  Accordingly, the claims are rejected using a similar rationale.

Regarding claim 17, Rao in view of Fetkovich teaches all the features with respect to claim 12, as outlined above. The combination further teaches wherein the one or more processors are further configured to select one of the plurality of types of encryption and strength of the plurality of types of encryption of the server above a predetermined level of encryption. ([Rao 0059] cryptography may be applied in any number of “levels”. As one example, a “high” level of encryption could encrypt every outgoing frame of media stream 326, whereas a “medium” level could encrypt a lesser amount. Additional levels could be added for any level of resolution desired.)

Regarding claim 18, Rao in view of Fetkovich teaches all the features with respect to claim 12, as outlined above. The combination further teaches wherein the one or more processors are further configured to select another type of encryption and another strength of the type of encryption to use for the first client while in communication with the first client. ([Rao 0061] various transcoding, encryption and/or transmission parameters of stream 326 may be adjusted during operation as desired (step 416). If the bandwidth of the connection 102 should degrade, for example, or the processing capabilities of remote device 112 become overloaded, it may be desirable to reduce the quality of the media stream and/or to reduce the amount of encryption applied in step 410. Any of the various parameters used in transcoding and/or encrypting media stream 326 may be adjusted upwardly or downwardly as appropriate to compensate for changing conditions (step 418). [0048] Keys may be updated on a periodic or aperiodic basis.)

Regarding claim 19, the scope of the claim is similar to that of claim 18, respectively.  Accordingly, the claim is rejected using a similar rationale.

Regarding claim 20, Rao in view of Fetkovich teaches all the features with respect to claim 12, as outlined above. The combination further teaches wherein the one or more processors are further configured to identify at least one of the plurality of types of encryption or the strength of each of the plurality of types of encryption based at least on resources available to the server comprises at least one of: network bandwidth, processor capacity, computational capacity, memory, battery level or battery consumption rate. ([Rao 0058] The level of cryptography applied by the placeshifting device may be selected (step 408) based upon such factors as the quality of the transmitted media stream, the processing capabilities of remote device 112, and/or the bandwidth of the intervening communications network 102.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030225880 A1, "Method for automatic monitoring of managed server health", by Srivastava, teaches encryption key size is determined by a negotiation between the Administration Server (AS) and the Node Manager (NM).
US 20210377727 A1, "Systems and methods for dynamic cryptography for small cells", by Kanagasabai, teaches that a device within a small cell may establish a first secure communication channel between the device and a network device based on a first type of encryption. The device within the small cell may transmit data between the small cell and a core network via the first secure communication channel. The device within the small cell may receive information associated with a second type of encryption, wherein the second type of encryption is different from the first type of encryption. The device within the small cell may terminate the first secure communication channel. The device within the small cell may establish a second secure communication channel between the device and the network device based on the information associated with the second type of encryption. The device within the small cell may transmit further data between the small cell and the core network via the second secure communication channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493